Case 4:18-cr-00190-RGE-CFB Document111 Filed 11/10/20 Page1of1

United States District Court for the Southern District of Iowa

Presiding: Honorable Judge Rebecca Goodgame Ebinger
Criminal No. 4:18-cr-00190-RGE-CFB : Clerk’s Court Minutes — Sentencing

 

UNITED STATES OF AMERICA VS. ROBERT JOE HENNINGS

 

 

 

 

Gov. Atty(s): Craig P. Gaumer : v Indictment Superseding Indictment Information

Def. Atty(s): Aaron D. Hamrock : In Count(s) — Code Violation:

Court Reporter: Chelsey Wheeler * 18 U.S.C. §§ 2252(a)(2), 2252(b)(1) Distribution of Child

Interpreter: N/A ’ Pornography (1 & 2); 18 U.S.C. §§ 2252(a)(2), 2252(b)(1)
Receipt of Child Pornography (3); 18 U.S.C. §§ 2252A(a)

Date: November 10, 2020 - (5)(B), 2252A(b)(2) Possession of Child Pornography (4)

Time Start: 11:31 a.m. Time End: 2:57 p.m.

V Defendant reaffirmed guilty plea to Count(s) 3 : Court adopted findings of Final PSR
Jury Court guilty verdict to Count(s) : v Final PSR as amended
Minutes:

Defendant appears with counsel USPO Officer Nicholas Roth present Court discusses Defendant's motion to continue filed on November 6, 2020 and determines record is
sufficient to sentence Defendant and further delay would not serve interests of justice Parties discuss Defendant's FOIA request Government responds FOIA request is not
currently open, offering Government's Exhibit 4 Defendant confirms guilty plea Court holds colloquy with Defendant At 11:45 am, parties discuss PSR Goverment states it no
longer relies on J 25(v) and { 33 of the PSR, and Court does not consider for sentencing At 11:48 am , Defense objects to factual findings and makes proffers to statements in PSR
including: that Defense was not knowingly involved with persons who produce child pornography in § 14. § 20; that statements in (J 22 and 37 did not reflect Defendant's actual
intentions; that no actual images were contained in the Dropbox, only URLs and bookmarks; and that the tip mentioned in § 36 was a school-sponsored trip to Sri Lanka with a
layover in Qatar Defendant objects that he did not make the last two statements attributed to him in § 38 of the PSR Court does not consider the objected-to statements Defense
objects to the total number of images attributed to him in § 39 Defense objects to the restitution order requested in § 43 At 12:17 pm , Court discusses factual objections of PSR
with Defendant At 12:20 p m , Court takes recess for Defendant to discuss PSR with counsel At 12:43 p m , Court discusses PSR with Defendant At 12:59 p m , Defendant
agrees information in PSR outside of Defense's objections is accurate At 1:00 pm , Government responds to Defense's objections, relying on Government's Exhibit 1 At 1:04

pm, Court overrules Defense's objection to J 20, finding Government's Exhibit 2 dispositive Court overrules Defense objection to § 25 in light of Government's Exhibit 1 Court
overtules Defense objections to {§ 27 and 28 based on the affidavit in Government Exhibits 1 and 3 and § 23 of PSR Court overrules objection to § 39 in light of Govemment
Exhibit 1 At 1:13 pm, Court addresses sentencing guidelines Total Offense Level = 40; Criminal History Category = I; Guideline Imprisonment Range = 240 months Defense
objects to guidelines calculations set forth in J 49, 50, 52, and 58 At 1:18 pm , Government presents argument on appropriate sentence and applicable enhancements At 1:22
pm, Defense argues against enhancement for valuable consideration and omission of reduction for accepted responsibility At 1:30 p m , Court overrules Defendant's objections,
finding Defendant distributed images for valuable consideration, has not accepted responsibility, and enhancements apply At 1:40 pm, parties address restitution Government
offers restitution documents into evidence At 1:44 pm, Defense argues against restitution request At 1:50 p m, Court orders restitution At 2:00 p m , Defense presents argument
on appropriate sentence At 2:04 pm , Defendant makes statements to Court conceming FOIA request and other case information At 2:19 pm, the Defendant allocutes At 2:36
pm, Court pronounces sentence At 2:51 pm , Government addresses restitution victim in Govemment Exhibit R-B Court finds § 41 of PSR should be corrected and restitution
entered for omitted victim At 2:56 p m , Defendant is advised of appeal rights

 

Sentence Imposed:

Defendant is sentenced to a term of imprisonment for 240 months as to Count 3. Upon release, Defendant shall
serve a supervised release term of 20 years. Restitution ordered in the amount of $15,000. $100 Special
Assessment to the Crime Victims' Fund Assessment. Court orders forfeiture in accordance with the preliminary
order of forfeiture.

Counts 1, 2, and 4 are dismissed on the Government's motion. Defendant is remanded into the custody of the
United States Marshal to a designated BOP institution.

/s/Rachel Cheng
Deputy Clerk

 
